Title: To Thomas Jefferson from Elias Vanderhorst, 4 July 1793
From: Vanderhorst, Elias
To: Jefferson, Thomas


Plymouth, 4 July 1793. He takes this opportunity by the American ship Amsterdam Packet, Captain Weeks, bound for New York from London, to advise that two ships owned by United States citizens have been brought here and detained on the pretense that all or part of their cargoes are French property. The Eliza, Captain Worsley, bound from the Isle of France to Dunkirk and Ostend, was captured by the Liberty, a privateer from London, where Worsley now is and where the ship and cargo, it appears, will soon be released with the payment of damages for detention. The Jay, Captain Thomas Durry, bound from New York to Le Havre, was captured by the royal armed brig Orestes, Lord Augustus Fitzroy, who left again on another cruise immediately thereafter. The failure to libel the Jay, which has been in port for twenty days, suggests that the captors have little hope of securing the condemnation of any part of the cargo and that the chief object is to prevent the provisions aboard her from reaching France, wherefore he expects the government to pay for the whole cargo and to make satisfaction to all concerned in the ship and cargo. As mentioned in a previous letter, he had intended to continue in office John Hawker, the vice-consul appointed by Thomas Auldjo for this port, but he assumed that his consular authority here had lapsed after learning that Robert Were Fox had been appointed vice-consul for Falmouth, which includes Plymouth. Informed last night, however, by Thomas Were Fox that, on Pinckney’s advice, his brother could not serve because his commission was made out by mistake to Edward Fox, he has resumed his consular authority here and hopes that allowances will be made for his lack of experience with the many new and untried matters in public affairs. For further particulars on this and other matters, he refers TJ to the bearer, Dr. Adair, who during a short stay here proved to be a well-informed gentleman and a friend to America and mankind. He encloses a hasty but true declaration by Captain Durry. Three days ago he received TJ’s 21 Mch. letter with the accompanying laws of the last congressional session and will reply more fully to his instructions at a more convenient time.
